Stallcup, C.
The case is submitted upon the question, Is the town liable for that it had granted leave to the Sunshine Mining Company to build a flume in the street? The decision in the case of City of Denver v. Bayer, 7 Colo. 113, is decisive that the town is not liable.
The judgment should be reversed and the case remanded, with directions to the county court to dismiss the action.
Macon and Rising, CO., concur.
*107Pee Curiam.
For the reasons assigned in the foregoing opinion the judgment is reversed and the cause remanded, witMirections to the court below to dismiss the action.

Reversed.